Citation Nr: 1231562	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Throughout the pendency of this appeal, the Veteran's claim has been captioned and evaluated as a single claim of entitlement to service connection for bilateral hearing loss.  In the decision below, the Board has granted service connection for the Veteran's right ear hearing loss on laws and regulations different from those supporting the grant of service connection for his left ear hearing loss.  Therefore, for the purpose of clarity, the Board is bifurcating the Veteran's claim as seen on the title page, and the claims will be addressed separately in the decision below.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss which meets the requirements for a current hearing loss "disability" for the purposes of service connection under VA regulations.

2.  Hearing loss of the right ear was documented at 6000 Hertz (Hz) on audiometric testing during active duty.

3.  Hearing loss of the left ear was noted at 6000 Hz on the December 1961 enlistment examination report.

4.  Hearing loss of the left ear was aggravated beyond its natural progress during active duty.



CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).

2.  Left ear sensorineural hearing loss was aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims in this case.  This is so because the Board is taking action favorable to the Veteran by granting both claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In December 2002, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  After this claim was denied in a February 2003 rating decision, the Veteran perfected an appeal.  The extensive adjudicative history need not be detailed herein.  It is sufficient to state that the Board most recently remanded the Veteran's claim in December 2011 for further development.  After conducting the development, the RO continued the denial of the Veteran's claim in a March 2012 supplemental statement of the case before remitting it to the Board for further appellate review.  The issue of whether the RO substantially complied with the Board's previous remand directives is moot as the full benefit sought on appeal is being granted in this decision.  In essence, the Veteran has contended that his current right ear and left ear hearing loss was incurred in, aggravated by, or due to inservice exposure to acoustic trauma.
Laws and Regulations

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With respect to aggravation, a pre-existing injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service or even within the one-year presumptive period following discharge, although a hearing loss disability by the standards of § 3.385 must be currently present to be considered a current disability.  If there is current hearing loss disability, then service connection is possible if hearing loss either had its onset in service or if it is the result of a disease or injury in active service as opposed to its being due to other factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the inservice injury, as opposed to intercurrent causes.  Hensley, supra.

Facts

The Veteran's service treatment records were absent for complaints, treatment, or diagnoses of hearing loss.  On the December 1961 enlistment examination, puretone thresholds, in decibels, were as follows: 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)
-10 (0)
LEFT
0 (15)
0 (10)
-5 (10)
0 (10)
5 (10)
30 (40)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

A January 1963 audiological examination revealed puretone thresholds, in decibels, were as follows: 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
0 (5)
15 (25)
LEFT
-5 (10)
-5 (10)
0 (10)
0 (10)
5 (10)
35 (45)

The Veteran underwent an audiological evaluation in February 1964 that showed puretone thresholds, in decibels, as follows: 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5 (10)
-5 (5)
5 (15)
10 (20)
10 (15)
20 (30)
LEFT
0 (15)
-5 (10)
5 (15)
10 (20)
5 (10)
50 (60)

During his August 1965 separation examination, the Veteran underwent an audiological evaluation that demonstrated puretone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
5 (15)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
-10 (0)

In August 2008, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported a history of bilateral hearing loss.  Specifically, the Veteran asserted that bilateral hearing loss began during his active duty service.  He denied post-service occupational and recreational noise exposure.  The Veteran endorsed "periodic" usage of hearing protection during his active duty service when exposed to loud noise associated with radar equipment, power supply, and aircraft.  An audiological examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
30
45
45
40
N/A
LEFT
30
20
45
45
40
N/A

Based on these results, the diagnosis was bilateral, mild sloping to moderate sensorineural hearing loss.  The examiner noted that there was a "notch" at 3000 Hertz, bilaterally, which was "consistent with noise-induced hearing loss."  With that said, however, the examiner then opined as follows:

Based on a review of the [claims] file showing no evidence of hearing loss on the entrance and exits exam[ination]s or within one year following discharge from service, it is my opinion that [the Veteran]'s bilateral hearing loss is less than likely as not caused by or a result of acoustic trauma incurred during active duty.

In December 2008, the Veteran submitted a statement wherein he asserted that, when he was discharged, he had what he felt was "water on the ear," and that he still had that feeling today.

In January 2012, the Veteran underwent another VA audiological examination, which demonstrated puretone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
30
45
50
50
N/A
LEFT
30
40
45
50
50
N/A

The diagnosis was bilateral sensorineural hearing loss.  The examiner then opined that the Veteran's bilateral hearing loss was not "at least as likely as not (50 [percent] probability or greater) caused by or a result of an event in military service."  In support of this conclusion, the examiner reasoned that the Veteran's hearing loss was within normal limits during his active duty service, as was demonstrated by audiometric testing, and that there was no threshold shift from the Veteran's service induction to separation.

In May 2012, the Board obtained an expert opinion from the Veteran's Health Administration (VHA).  After reviewing the Board's request for an opinion and the relevant evidence contained in the Veteran's claims file, and after discussing medical principles, the expert opined as follows:

Hearing loss for the left ear at 6000 [Hertz] was documented at the time of enlistment.  Therefore, hearing loss for the left ear is considered a preexisting condition.  There was a threshold shift for the left ear at 6000 [Hertz] between enlistment and the audiogram dated [February 3, 1964] in the amount of 15 [decibels Hearing Level].  This is considered an increase in the severity of the hearing loss and suggests that [the V]eteran's preexisting hearing condition was aggravated by his military service.  The increase in severity is beyond the natural progression of hearing loss associated with the aging process, as [the V]eteran was in his late teens and early twenties during the timeframe in question.  There is no specific piece of evidence, other than noise exposure, that could explain the progression of the hearing loss.  Therefore, it is at least as likely as not that the [V]eteran's preexisting hearing loss was aggravated by noise exposure during his time in the service.
Analysis

Based on the results of the audiometric testing administered by VA in August 2008 and January 2012, the requirements of section 3.385 of VA regulations have been met.  That is, these examination reports show that there is current sensorineural hearing loss in both ears of such severity as to be considered a current hearing loss "disability" for VA service connection purposes.  38 C.F.R. § 3.385; see Hensley, 5 Vet. App. at 159.  Thus, the Board concludes that the Veteran has a current bilateral sensorineural hearing loss disability, and therefore the remaining questions for the purposes of service connection are (1) whether hearing loss had its onset in active service or is otherwise the result of a disease or injury incurred in active service; (2) whether hearing loss, if it preexisted active service, was aggravated therein; or (3) whether sensorineural hearing loss, if not shown in service, manifested itself to a degree of 10 percent or more in the year following separation from active duty, so that it may be presumed to have had its onset in service.  38 U.S.C.A. §§ 1110; 1112, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a); 3.385.

In addressing these remaining questions, the Board notes that the results from the audiological evaluation administered during the Veteran's August 1965 separation examination were at odds with three previous inservice audiological evaluations, especially with respect to the Veteran's puretone thresholds at 6000 Hertz.  Specifically, the Veteran's hearing acuity appears to decrease, for the most part during service as shown by the December 1961, January 1963, and February 1964 audiograms.  

In the right ear at 2000, 3000, and 4000 Hz, the pure tone results from those three audiograms are 10, 10, 10 in 1961; 10, 10, 5 in 1963; and then 15, 20, 15, respectively, in 1964.  The higher numbers in 1964 appear to show a slight decrease in hearing acuity.  Then on the August 1965 separation audiogram, the results are better than they were even at enlistment in 1961, 0, 0, and -5, respectively.  At 6000 Hz, the results of the first three audiograms in 1961, 1963, and 1964 were 0, 25, and 30, respectively, the latter two figures indicating some degree of hearing loss at that high frequency.  See Hensley, 5 Vet. App. at 157 (noting that normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Then, at the time of separation in August 1965, the audiogram pure tone result at 6000 Hz was 15, half of what was found a year and a half earlier.

The findings are similar for the left ear.  At 2000, 3000, and 4000 Hz, the pure tone results from the first three audiograms are 10, 10, 10 in 1961; 10, 10, 10 in 1963; and then 15, 20, 10, respectively, in 1964.  Then on the August 1965 separation audiogram, the results appear once again to be better than they were even at enlistment in 1961, 0, 0, and -5, respectively.  For the left ear, at 6000 Hz, hearing loss was documented, as noted in the May 2012 VHA expert opinion, with a pure tone threshold result of 40.  Hearing loss continued to progress at 6000 Hz, with findings of 45 and 60 on the next two audiograms in 1963 and 1964.  Then, as was true for the right ear, hearing acuity is shown to be "better" than it was at the time of enlistment with a pure tone result of 0 at 6000 Hz.

Given the inconsistency of the separation audiogram with the others conducted earlier in service, and that the incongruous nature of those findings has not been explained by any audiologist who has examined the findings, the Board will assign no probative value to the August 1965 audiological results.  Schoolman, 12 Vet. App. 307, 310-11 (1999) (noting that Board, as finder of fact, is required to weigh all the evidence and facts).

Additionally, as found by the United States Court of Appeals for Veterans Claims in an April 2011 Memorandum Decision, the August 2008 VA examiner's etiological opinion was inadequate for purposes of determining service connection.  As such, the August 2008 VA examiner's etiological opinion will not be considered in rendering this decision.  However, the Veteran's statements made during the examination and the resulting clinical findings will be considered.

Further, as a result of the January 2012 VA examination, the examiner opined that the Veteran's inservice puretone thresholds were within normal limits and that there was no upward shift from the time of the Veteran's enlistment to his separation.  As determined above, the Board found that the audiological findings from the August 1965 separation examination were of no probative value given the difference between those findings and the findings from three previous inservice audiological examinations.  The January 2012 VA examiner found that the Veteran's puretone thresholds underwent no upward shift during his active duty service, a finding that clearly incorporated the August 1965 audiological findings.  Had the August 1965 audiological findings not been so incorporated, perhaps the examiner would have agreed that the Veteran's pure tone thresholds underwent upward shifts, bilaterally, or at least with regard to the left ear, as the May 2012 examiner pointed out.  As such, the Board finds that the January 2012 VA examiner's opinion is of no probative value as it may have been predicated on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In this regard, the Board notes that it could remand the case for yet another opinion given the deficiencies in the opinions noted above and given that the May 2012 VHA expert neglected to address hearing loss of the right ear specifically.  However, the Board finds that the May 2012 VHA examiner's opinion provides enough information to allow the Board to grant the claim for service connection now, and so another remand will not be necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).   

Finally, the Board finds that the Veteran's statements are competent and credible evidence of his inservice experiences as to exposure to acoustic trauma and lay observable symptoms, such as decreased hearing acuity.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

A.  Right Ear Hearing Loss

At the time of the Veteran's active service enlistment, the December 1961 audiological examination demonstrated that the Veteran's puretone thresholds were within normal limits at the tested frequencies.  Consequently, with respect to his right ear hearing acuity, he is presumed sound upon entry into active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As demonstrated by the January 1963 audiological examination, the Veteran's puretone thresholds largely remained unchanged, with the exception of his puretone threshold at 6000 Hertz, which increased from zero to 25 decibels.  By February 1964, the Veteran's puretone threshold at 6000 Hertz had increased to 30 decibels, while his other puretone thresholds remained the same.  As such, the evidence of record demonstrated that the Veteran had high frequency hearing loss in the right ear during his active service.  Hensley, 5 Vet. App. at 157 (noting that normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  .  Although no diagnosis was rendered in service and although pure tone thresholds at 6000 Hz are not used by VA either to rate hearing loss for compensation purposes or to determine whether there is a current hearing loss "disability" for service connection purposes, a pure tone threshold above 20 constitutes some degree of hearing loss under the standard noted in Hensley even if it is at the higher frequencies, as the May 2012 VHA expert noted in her opinion with regard to the left ear hearing loss having been documented at 6000 Hz at entrance to active service.

With regard to causation, the Board notes that the August 2008 VA examiner found that the Veteran's audiometric configuration was consistent with noise-induced hearing loss.  Moreover, the Veteran's service treatment records, including AF Forms 1490, Hearing Conservation Data, show that he worked in a noisy environment on the flight line in service.  These records show also show that he was issued ear plugs and later muffs but that he "seldom or never" wore them.

Nevertheless, it is not necessary in this case for the Board to find that the Veteran's right ear hearing loss today is the result of noise exposure in service because there is evidence, namely the audiometric findings in service, that he had high frequency hearing loss of the right ear during service.  Where the evidence shows that a disease had its onset in active service or was "incurred coincident" with active service and that the disease still exists today and results in current disability, service connection may be granted.  38 C.F.R. § 3.303(a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . .").

For these reasons, the Board finds that the Veteran incurred his current right ear hearing loss during active service.  Consequently, service connection for right ear hearing loss is warranted on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(a), (d); Cosman, 3 Vet. App. at 505; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Left Ear Hearing Loss

As a result of the December 1961 enlistment examination, the Veteran's left ear puretone threshold at 6000 Hz was determined to be 40 decibels.  Consequently, the Board finds that left ear hearing loss was noted upon the Veteran's entry into active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Hensley, 5 Vet. App. at 157.  In this regard, the May 2012 VHA expert noted that hearing loss was documented at 6000 Hz on this examination.  Accordingly, the presumption of sound condition does not attach with regard to the left ear in this case, and the Board finds that left ear high frequency hearing loss pre-existed active service.  38 C.F.R. § 3.304(b).  Thus, the claim of entitlement to service connection for left ear hearing loss will be addressed on the basis of aggravation.  38 C.F.R. § 3.306.

The inservice audiological examinations showed that the Veteran's left ear puretone thresholds at 6000 Hertz increased from 40 decibels at the time of his December 1961 enlistment, to 45 decibels by January 1963, and to 60 decibels by February 1964.  As such, there was a demonstrable worsening of the Veteran's pre-existing left ear hearing loss.  Further, according to the May 2012 VHA expert, the upward shift in the Veteran's puretone thresholds at 6000 Hertz constituted aggravation beyond the natural progress of the disease especially considering the Veteran's youthfulness at the time.  38 C.F.R. § 3.306.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no probative evidence of record concluding that the Veteran's left ear hearing loss was not aggravated beyond the natural course of the disorder during his active duty service.  Indeed, as discussed immediately above, the only probative opinion of record wherein aggravation of a pre-existing disorder was addressed was that of the May 2012 VHA expert, which supported the Veteran's claim.  

As such, without evidence to the contrary, the Board finds that the Veteran's left ear hearing loss was aggravated beyond the natural progress of the disease during his active duty service.  Gilbert, 1 Vet. App. at 54.  Thus, the Board finds that service connection is warranted for left ear hearing loss on the basis of aggravation.  38 C.F.R. § 3.306(a), (b).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


